Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2014

                                      No. 04-14-00316-CV

                        IN THE INTEREST OF J.F., MINOR CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02694
                       Honorable John D. Gabriel, Jr., Judge Presiding


                   FINAL EXTENSION ORDER
         This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant’s brief has been filed, and the State’s brief was originally due on August 11, 2014. On
August 11, 2014, the State filed a motion requesting an extension of time in which to file its brief
until September 10, 2014. The State represents that this “will be the only extension of time to
file the State’s brief.”

        The motion is GRANTED; however, no further extensions of time will be granted. The
State’s brief is due no later than September 10, 2014.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court